          Case 4:12-cv-03733-JST Document 763 Filed 05/19/21 Page 1 of 5




1    (SEE SIGNATURE PAGE FOR ATTORNEY LIST)

2
                                IN THE UNITED STATES DISTRICT COURT
3
                                 NORTHERN DISTRICT OF CALIFORNIA
4                                        OAKLAND DIVISION

5    DROPLETS, INC.,                               Case No. 12-cv-03733-JST
6                  Plaintiff,                      JOINT CASE MANAGEMENT
                                                   STATEMENT REGARDING AMENDED
7                  v.                              PRETRIAL AND TRIAL SCHEDULE
8    YAHOO!, INC.,
9                  Defendant.
10
     OATH, INC., et al.,
11

12                 Intervenor-Plaintiffs,

13                 v.

14   DROPLETS, INC.,

15                 Intervenor-Defendant.

16
     DROPLETS, INC.,
17
                   Plaintiff,
18
                   v.
19
     NORDSTROM, INC.,
20
                  Defendant.
21

22

23

24

25

26

27

28
          Case 4:12-cv-03733-JST Document 763 Filed 05/19/21 Page 2 of 5




1           Counsel for Plaintiff Droplets, Inc. (“Droplets”), Defendants Yahoo! Inc. (“Yahoo”) and

2    Nordstrom, Inc. (“Nordstrom”), and Intervenor-Plaintiffs Oath Inc. and Oath Holdings, Inc. (together

3    d/b/a “Verizon Media”), pursuant to the Court’s May 7, 2021 Order (ECF No. 754), submit this Joint

4    Case Management Statement.

5           On May 7, 2021, the Court issued an Order vacating the trial scheduled to begin on June 21,

6    2021, converting the May 21, 2021 pretrial conference to a case management conference, and

7    requesting that the parties meet and confer and submit an amended pretrial and trial schedule that

8    assumes that any motion already under submission will be decided by July 2, 2021. ECF No. 754.

9           The parties agree that the currently scheduled September trial should proceed as planned. The

10   parties disagree as to the scheduling of the other trial: Droplets’ position is that it should proceed as

11   soon as the Court’s calendar permits; Defendants’ position is that it should proceed as soon as the

12   Court’s calendar permits but after the September trial. Droplets’ position is that the Yahoo trial should

13   proceed during the currently scheduled September trial setting; Defendants take no position on which

14   of their trials should go first. The Court had not previously determined the ordering of the trials.

15          Below is the parties’ proposal for the trial and pretrial schedules:

16                                     Re-Scheduled June Trial Setting

17
                     Event                      Current Deadline           Jointly Proposed Deadline
18
                                                  May 14, 2021                     38 days before the
       Pretrial conference statement due
19                                                 (vacated)                             trial

20                                               May 21, 2021 at
                                                                                   31 days before the
               Pretrial conference                 2:00 p.m.
21                                                                                  trial at 2:00 p.m.
                                                   (vacated)
22
                                                                            Droplets: When the Court’s
23                                               June 21, 2021 at                calendar permits
        Trial (12 days estimated length)            8:00 a.m.            Defendants: after the September
24                                                  (vacated)            trial, when the Court’s calendar
25                                                                                    permits

26

27

28

      Case No. 12-cv-03733-JST                           1              Joint Case Management Statement
          Case 4:12-cv-03733-JST Document 763 Filed 05/19/21 Page 3 of 5




1                                          September Trial Setting

2
                      Event                   Current Deadline          Jointly Proposed Deadline
3
       Pretrial conference statement due       August 6, 2021                 August 6, 2021
4
                                                                            August 13, 2021 at
                Pretrial conference            August 13, 2021
5                                                                              1:30 p.m.
6       Trial (12 days estimated length)     September 13, 2021      September 13, 20211 at 8:00 a.m.
7
     The parties will be prepared to discuss these proposals with the Court at the May 21, 2021 Case
8
     Management Conference.
9
            For the Court’s reference, the following motions are currently pending:
10
            •    Droplets’ Motion to Exclude Certain Testimony of Nisha Mody (ECF No. 602)
11
            •    Droplets’ Motion to Exclude Certain Testimony of Peter Kent and Itamar Simonson (ECF
12
                 No. 605)
13
            •    Droplets’ Motion to Exclude Certain Testimony of Michael Shamos and Benjamin
14
                 Bederson (ECF No. 608)
15
            •    Droplets’ Motion to Exclude Certain Testimony of Nicholas Godici (ECF No. 609)
16
            •    Droplets’ Motion for Partial Summary Judgment (ECF No. 610)
17
            •    Nordstrom’s Motion for Summary Judgment (ECF No. 611)
18
            •    Yahoo’s Motion to Exclude Certain Testimony of Jim Bergman, Elliot Schwartz, and Ivan
19
                 Zatkovich (ECF No. 617)
20
            •    Nordstrom’s Motion to Exclude Certain Testimony of Jim Bergman and Elliot Schwartz
21
                 (ECF No. 621)
22
            •    Droplets’ Motion for Leave to File a Supplemental Brief in Opposition to Nordstrom’s
23
                 Motion for Summary Judgment (ECF No. 753)
24
            •    Yahoo’s Administrative Motion for Permission to File Motion for Summary Judgment of
25
                 Noninfringement (ECF No. 757)
26

27
            1
28           Members of Defendants’ trial teams and at least one of Defendants’ experts are unavailable
     September 15-16 for Yom Kippur.
      Case No. 12-cv-03733-JST                      2               Joint Case Management Statement
         Case 4:12-cv-03733-JST Document 763 Filed 05/19/21 Page 4 of 5




1          •   Droplets’ Motion to Clarify Claim Construction (ECF No. 760)
2
     Dated: May 19, 2021
3
     /s/ Kevin P. Anderson                           /s/ Courtland L. Reichman
4
     Kevin P. Anderson                               Courtland L. Reichman
5
     George P. Niespolo                              Courtland L. Reichman (CA Bar No. 268873)
6    (Bar No. 72107)                                 creichman@reichmanjorgensen.com
     Duane Morris LLP                                Shawna L. Ballard (CA Bar No. 155188)
7    One Market, Spear Tower, Suite 2200             sballard@reichmanjorgensen.com
     San Francisco, CA 94105                         Kate Falkenstien (CA Bar No. 313753)
8    415.957.3000 (phone)                            kfalkenstien@reichmanjorgensen.com
     415.957.3001 (fax)                              REICHMAN JORGENSEN LEHMAN &
9    GDNiespolo@duanemorris.com                      FELDBERG LLP
                                                     100 Marine Parkway, Suite 300
10   Kevin P. Anderson                               Redwood Shores, CA 94065
     (admitted pro hac vice)                         Telephone: (650) 623-1401
11   Duane Morris LLP                                Facsimile: (650) 623-1449
     505 9th Street, N.W., Suite 1000
12   Washington D.C. 20004-2166                      Khue V. Hoang (CA Bar No. 205917)
     202.776.7800 (phone)                            khoang@reichmanjorgensen.com
13   202.776.7801 (fax)                              Jaime F. Cardenas-Navia (admitted pro hac vice)
     KPAnderson@duanemorris.com                      jcardenas-navia@reichmanjorgensen.com
14                                                   Michael Matulewicz-Crowley (admitted pro hac vice)
     Aleksander Goranin                              mmatulewicz-crowley@reichmanjorgensen.com
15   (admitted pro hac vice)                         REICHMAN JORGENSEN LEHMAN &
     Duane Morris LLP                                FELDBERG LLP
16   30 South 17th Street                            750 Third Avenue, Suite 2400
     Philadelphia PA 19103-4196                      New York, NY 10017
17   215.979.1000 (phone)                            Telephone: (646) 921-1474
     215.979.1020 (fax)                              Facsimile: (650) 623-1449
18   Agoranin@duanemorris.com
                                                     Attorneys for Plaintiff and Intervenor-Defendant
19   Woody Jameson                                   Droplets, Inc.
     Matt C. Gaudet
20   (admitted pro hac vice)
     Duane Morris LLP                                /s/ Benjamin M. Kleinman
21   1075 Peachtree Street NE, Suite 2000            Benjamin M. Kleinman
     Atlanta GA 30309-3929
22   404.253.6900 (phone)                            A. James Isbester (SBN: 129820)
     404.253.6901 (fax)                              Benjamin M. Kleinman (SBN: 261846)
23   Wjameson@duanemorris.com
     MCGaudet@duanemorris.com                        Kilpatrick Townsend & Stockton LLP
24                                                   Two Embarcadero Center Suite 1900
     Jennifer H. Doan                                San Francisco, CA 94111
25   (admitted pro hac vice)                         jisbester@kilpatricktownsend.com
     Texas Bar No. 08809050                          bkleinman@kilpatricktownsend.com
26   Joshua R. Thane                                 Telephone: (415) 576-0200
     (admitted pro hac vice)                         Facsimile: (415) 576-0300
27
     Texas Bar No. 24060713
28   HALTOM & DOAN                                   Jordan Trent Jones (SBN 166600)
     6500 Summerhill Road, Suite 100                 Law Offices of Jordan Trent Jones
     Case No. 12-cv-03733-JST                      3              Joint Case Management Statement
          Case 4:12-cv-03733-JST Document 763 Filed 05/19/21 Page 5 of 5




1     Texarkana, TX 75503                                   2268 Westborough Boulevard, Suite 302
      Telephone: (903) 255-1000                             South San Francisco, CA 94080
2     Facsimile: (903) 255-0800                             jtjones@jtrentjoneslaw.com
      Email: jdoan@haltomdoan.com                           (415) 418-0380
3
      Email: jthane@haltomdoan.com
4                                                           Attorneys for Defendant
      Attorneys for Intervenor-Plaintiffs Oath              Nordstrom, Inc.
5     Holdings Inc. and Oath, Inc. and Defendant
      Yahoo!, Inc.
6

7
                      ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
8
            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
9
     has been obtained from each of the other signatories.
10

11   Dated: May 19, 2021                   /s/ Courtland L. Reichman
12                                            Courtland L. Reichman

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      Case No. 12-cv-03733-JST                          4                Joint Case Management Statement
